NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5033-17T4

CAPITAL ONE, N.A.,

          Plaintiff-Respondent,

v.

LEWIS WU,

          Defendant-Appellant,

and

ACE GAMING LLC, t/a THE SANDS,
TRUMP TAJ MAHAL ASSOCIATES,
f/k/a TRUMP TAJ MAHAL ASSOCIATES
LP, t/a TRUMP TAJ MAHAL CASINO
RESORT, LML SUPERMARKETS INC.,
MARINA DISTRICT DEVELOPMENT
CO LLC, t/a BORGATA, ATLANTIC
CITY SHOWBOAT INC., a/k/a ATLANTIC
CITY SHOWBOAT, d/b/a SHOWBOAT
CASINO HOTEL, SUMMIT IMPORT
CORPORATION, CELLULAR-ONE
METROPHONE, FIRST TRENTON, as
subrogee of IRENE KASBARIAN, ALBERT
UJUETA, d/b/a BUSINESS EXCHANGE
ENTERPRISES, SMS FINANCIAL G,
LLC, STATE OF NEW JERSEY, and
HYEYEON YUN,
     Defendants.
______________________________

            Argued January 21, 2020 – Decided February 7, 2020

            Before Judges Rothstadt and Mitterhoff.

            On appeal from the Superior Court of New Jersey,
            Chancery Division, Bergen County, Docket No. F-
            002400-11.

            Lewis Wu, appellant, argued the cause pro se.

            Mark E. Herrera argued the cause for respondent
            (Milstead & Associates, LLC, attorneys; Bernadette
            Irace, on the brief).

PER CURIAM

      Defendant Lewis Wu appeals from an order of the Chancery Division that

denied his motion for reconsideration of the court's prior order denying his

motion to vacate a final judgment of foreclosure entered against him. Having

reviewed the record in light of the governing legal principles, we affirm.

                                       I.

      We discern the following facts from the record.       On March 1, 2006,

defendant executed a note for $5,795,418 in favor of Chevy Chase Bank, F.S.B.

(Chevy) to secure real property located on Autumn Terrace in Alpine and on

Crocus Hill Drive in Norwood.       Defendant and Hyeyeon Yun executed a

corresponding mortgage in favor of Mortgage Electronic Registration Systems,

                                                                         A-5033-17T4
                                       2
Inc., (MERS) as nominee for Chevy. Defendant defaulted on the note after he

ceased making payments in September 2009. On January 25, 2011, MERS

assigned the mortgage to plaintiff Capital One, N.A., and the assignment was

recorded on February 24, 2011.

      On April 8, 2011, plaintiff filed a complaint in foreclosure against

defendant and Yun, and defendant answered. On May 16, 2012, the trial court

struck defendant's answer for failing to state a legally sufficient claim or defense

and entered default against him by way of summary judgment. The trial court

entered final judgment in favor of plaintiff on January 9, 2014, but the final

judgment and writ of execution were vacated by an order entered on January 26,

2015, due to deficient service of the notice of motion to enter final judgment

upon Yun.

      On October 13, 2017, plaintiff, in its capacity "as trustee for the RMAC

Trust, Series 2016-CTT," assigned the subject mortgage to US Bank, N.A.

Plaintiff communicated the assignment to defendant through a November 14,

2017 letter. The letter also stated that plaintiff would continue to service the

loan until December 1, 2017.

      Plaintiff then filed a second motion for final judgment on December 13,

2017. Annexed to this motion was a certification of proof of amount due , dated


                                                                            A-5033-17T4
                                         3
October 27, 2017, rendered by Lori Spisak, plaintiff's authorized signer, which

indicated that "[p]laintiff is the owner/holder of the . . . note and mortgage."

Defendant did not file any opposition. On January 23, 2018, the motion judge

entered final judgment against defendant after finding that plaintiff properly

served defendant and established "plaintiff's obligation, [m]ortgage, and

[a]ssignment of [m]ortgage," and accepting plaintiff's proof as to the amount

due from defendant.

      On February 28, 2018, defendant moved to vacate the January 23 final

judgment. On March 29, 2018, at a hearing on defendant's motion held before

Judge Edward A. Jerejian, defendant argued that plaintiff had fraudulently

misrepresented that it owned the note and mortgage and that it lacked standing

to foreclose by virtue of its assignment of the mortgage to US Bank. On the

same day, Judge Jerejian entered an order and written opinion denying

defendant's motion. The judge concluded that "[d]efendant's allegations of fraud

are unsubstantiated, untimely, and are without merit." The trial judge also found

that plaintiff had standing by virtue of its certifying "that it owns or controls the

underlying debt."

      On April 11, 2018, defendant moved to reconsider the March 29 order

denying his motion to vacate the January 23 final judgment. On April 27, 2018,


                                                                             A-5033-17T4
                                         4
the trial judge held a hearing on defendant's motion for reconsideration, at which

defendant raised the same argument as to fraud and misrepresentation, asserting

that Spisak's certification of proof of amount due incorrectly indicated that

plaintiff was the owner of the note and mortgage as of October 27, 2017, when

plaintiff had actually assigned the note and mortgage on October 13, 2017.

      On May 1, 2018, the trial judge entered an order and written opinion

denying defendant's motion for reconsideration.          The judge concluded that

Spisak's certification "was valid at the time it was issued," and that at the time,

plaintiff still remained the servicer on the loan. Further, relying on Rule 4:34-

3, the trial judge found that "[p]laintiff is permitted to continue this action in the

name of the original party. This court has not directed the party to whom the

interest has been transferred to be substituted in the action or joined with the

original party." This appeal ensued.

      On appeal, defendant raises the following arguments:

             a) THE LOWER COURT IMPROVIDENTLY
             FAILED   TO   GRANT   TO   APPELLANT
             RECONSIDERATION UPON THE PROFFER [OF]
             EVIDENCE DEMONSTRATING THE PLAINTIFF-
             RESPONDENT'S LACK OF STANDING AND
             CAPACITY TO MAKE APPLICATION FOR ITS
             FINAL JUDGMENT[.]

             i. Plaintiff-Respondent's Supporting Documentation
             failed to Comply with Rule 4:64-2 and its Application

                                                                              A-5033-17T4
                                          5
           for Entry of Final Judgment should have been DENIED
           and/or VOIDED.

           ii. The Plaintiff's proffered Contents of Proof of
           Amount Due ("CPAD") was inherently flawed and
           should have been set aside on reconsideration.

           b) THE LOWER COURT'S INTERPRETATION OF
           RULE 4:34-3 WAS IMPROVIDENTLY SKEWED TO
           COMPORT WITH THE LATENT DISCLOSURE OF
           PLAINTIFF-RESPONDENT'S LACK OF OWNER-
           SHIP AT THE TIME ENTRY OF FINAL JUDGMENT
           WAS SOUGHT[.]

           c) DISMISSAL OF THE ACTION IS WARRANTED
           AS THE MORTGAGE ASSIGNMENT FROM
           CHEVY     CHASE BANK TO THE PLAINTIFF-
           RESPONDENT IS A[N] INVALID PRODUCT OF
           OBVIOUS ROBO-SIGNING[.]

           d)    BY     REASON       OF THE PLAINTIFF-
           RESPONDENT'S CLEAR MISREPRESENTATIONS
           AND INTRINSIC FRAUD, SANCTIONS ARE
           WARRANTED PURSUANT TO RULE 1:4-8(a)(3) &
           (d)(1) [Not Raised below].



     We find defendant's arguments unpersuasive and affirm substantially for

the same reasons expressed by the trial judge in his written decision. We add

the following brief comments.




                                                                      A-5033-17T4
                                     6
                                         II.

      Appellate courts review denials of motions for reconsideration for abuse

of discretion. Guido v. Duane Morris LLP, 202 N.J. 79, 87 (2010). An abuse

of discretion arises "when a decision is 'made without a rational explanation,

inexplicably departed from established policies, or rested on an impermissible

basis.'" US Bank Nat'l Ass'n v. Guillaume, 209 N.J. 449, 467 (2012) (quoting

Iliadis v. Wal-Mart Stores, Inc., 191 N.J. 88, 123 (2007)).            Motions for

reconsideration "shall state with specificity the basis on which [they are] made,

including a statement of the matters or controlling decisions which counsel

believes the court has overlooked or as to which it has erred." R. 4:49-2.

             Reconsideration should be utilized only for those cases
             which fall into that narrow corridor in which either 1)
             the [c]ourt has expressed its decision based upon a
             palpably incorrect or irrational basis, or 2) it is obvious
             that the [c]ourt either did not consider, or failed to
             appreciate the significance of probative, competent
             evidence.

             [Cummings v. Bahr, 295 N.J. Super. 374, 384 (App.
             Div. 1996) (quoting D'Atria v. D'Atria, 242 N.J. Super.
392, 401 (Ch. Div. 1990)).]

Furthermore, "if a litigant wishes to bring new or additional information to the

[c]ourt's attention which it could not have provided on the first application, the

[c]ourt should, in the interest of justice (and in the exercise of sound discretion),


                                                                             A-5033-17T4
                                         7
consider the evidence."     Ibid. (quoting D'Atria, 242 N.J. Super. at 401).

However, as our courts have recognized, "motion practice must come to an end

at some point, and if repetitive bites at the apple are allowed, the core w ill

swiftly sour. Thus, the [c]ourt must be sensitive and scrupulous in its analysis

of the issues in a motion for reconsideration." Ibid. (quoting D'Atria, 242 N.J.

Super. at 401-02).

      On this appeal, defendant repeats the identical arguments made below,

contending that because plaintiff had assigned its interest in the mortgage, it was

without standing to obtain final judgment against him. We disagree. Where

"the court has entered a default judgment pursuant to Rule 4:43-2, the party

seeking to vacate the judgment must meet the standard of Rule 4:50-1."

Guillaume, 209 N.J. at 467. Such motions are granted sparingly. See ibid.

Parties may move to vacate "a final judgment or order for . . . fraud . . .

misrepresentation, or other misconduct of an adverse party." R. 4:50-1(c). Rule

4:50-1 "is designed to reconcile the strong interests in finality of judgments and

judicial efficiency with the equitable notion that courts should have authority to

avoid an unjust result in any given case." Tenby Chase Apartments v. N.J. Water

Co., 169 N.J. Super. 55, 60 (App. Div. 1979) (quoting Manning Eng'g, Inc. v.

Hudson Cty. Park Comm'n, 74 N.J. 113, 120-21 (1977)).


                                                                           A-5033-17T4
                                        8
      Relevant to the issues on this appeal, Rule 4:34-3 provides in pertinent

part that "[i]n case of any transfer of interest, [an] action may be continued by

or against the original party, unless the court on motion directs the person to

whom the interest is transferred to be substituted in the action or joined with the

original party."

      With these governing principles in mind, we conclude that the trial judge

properly determined defendant's allegations of fraud are meritless. Defendant

has failed to show that Spisak willfully provided false information to

manufacture standing. See R. 4:64-2(d); R. 1:4-8.

      Equally without merit is defendant's argument that plaintiff lacked

standing by virtue of its assignment of the mortgage to US Bank on October 13,

2017. Plaintiff indisputably had standing when it filed its initial foreclosure

complaint on April 8, 2011, over six years prior to the assignment of its

mortgage to US Bank on October 13, 2017. See Deutsche Bank Tr. Co. Ams. v.

Angeles, 428 N.J. Super. 315, 318 (App. Div. 2012) (citing Deutsche Bank Nat'l

Tr. Co. v. Mitchell, 422 N.J. Super. 214, 216 (App. Div. 2011)) ("[P]ossession

of the note or an assignment of the mortgage that predated the original complaint

confer[s] standing."); Bank of N.Y. v. Raftogianis, 418 N.J. Super. 323, 351

(Ch. Div. 2010). Further, as Judge Jerejian correctly found, Rule 4:34-3 did not


                                                                           A-5033-17T4
                                        9
preclude plaintiff from litigating this action in the name of the original lender,

as the court never directed that US Bank be substituted in as a party.

      Based on the foregoing, we conclude that the trial judge acted within his

discretion in denying defendant's motion for reconsideration.

      To the extent we have not specifically addressed any remaining arguments

raised by defendant, we conclude they lack sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-5033-17T4
                                       10